                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007
                                                                                         2/27/2020
                                                     February 27, 2020


BY ECF
                                                    Application GRANTED. SO ORDERED.
Honorable Barbara C. Moses
United States Magistrate Judge                      ___________________________
United States District Court                        Barbara Moses, U.S.M.J.
500 Pearl Street                                    February 27, 2020
New York, New York 10007

                              Re: Alfred Castorina v. Commissioner of Social Security
                                  19 Civ. 0991 (AJN) (BCM)

Dear Judge Moses:

        The defendant’s brief in the above-referenced Social Security case is due March 1, 2020.
We write respectfully to request, with the consent of plaintiff’s counsel, that remaining briefing
schedule be adjourned for 30 days as follows: defendant’s opposition to plaintiff’s motion and
cross-motion for judgment on the pleadings by April 1, 2020, and plaintiff’s reply, if any, by
April 22, 2020. The reason for this request is the difficulty in keeping up with the increasing
number of Social Security disability cases filed in this district, including 97 cases on the docket
of the undersigned. The defendant has not previously requested an adjournment in this case. We
appreciate the Court’s consideration of this request.

                                             Respectfully,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Christopher J. Bowes, Esq.
